          Case 1:19-cv-02316-RC Document 66 Filed 01/06/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


   DAVID ALAN CARMICHAEL, et al.,

                         Plaintiffs,

                  v.                               Civil Action No. 19-2316 (RC)

  MICHAEL POMPEO, in his official capacity
  as Secretary of State, et al.,

                         Defendants.


 DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR A VOLUNTARY REMAND

       In seeking a voluntary remand in this action, the Department of State (the “Department”)

announced its intention to reconsider the specific passport denial and revocation actions that

Plaintiffs here challenge pursuant to the Religious Freedom Restoration Act (“RFRA”) and other

laws. See Defs.’ Mot. for Voluntary Remand (ECF No. 61) at 5-8. Under such circumstances, the

D.C. Circuit has noted that courts “generally grant” an agency’s motion for a remand. See Util.

Solid Waste Activities Grp. v. EPA, 901 F.3d 414, 439 (D.C. Cir. 2018) (citing Limnia, Inc. v.

Dep’t of Energy, 857 F.3d 379, 386 (D.C. Cir. 2017)). Plaintiffs’ opposition to Defendants’ motion

asserts that a remand is foreclosed because it lacks legal support and would prejudice Plaintiffs by

denying them their day in court. See generally Opp’n (ECF No. 65). However, as explained

below, none of Plaintiffs’ arguments or conclusory allegations of bad faith or prejudice provides

any persuasive reason why a remand is inappropriate here. To the contrary, a remand in this action

is supported by D.C. Circuit precedent and would actually benefit the Plaintiffs by permitting them

to seek a passport without the need to provide their social security numbers, and could provide

them the relief they seek more expeditiously than through litigation. Accordingly, the Court
           Case 1:19-cv-02316-RC Document 66 Filed 01/06/21 Page 2 of 9




should grant Defendants’ motion and remand this matter for the Department to reconsider its prior

denial and revocation actions for these Plaintiffs.

                                           ARGUMENT

   I.      A VOLUNTARY REMAND IS APPROPRIATE.

        In this case, the Department has acknowledged that it did not previously consider Plaintiffs’

religious accommodation requests. See Mot. at 5. Indeed, as noted in Defendants’ motion, the

Department’s current guidance is to generally deny passport applications when applicants fail to

provide their social security numbers, unless the applicant certifies that they do not have one. See

Fultz Decl. (ECF No. 24-3) ¶ 5; Rolbin Decl. (ECF No. 24-2) ¶ 18. While the Department is

currently evaluating the need for additional guidance in this area regarding religious objections,

the Department is now willing to reconsider Plaintiffs’ respective passport applications and, in

doing so, consider Plaintiffs’ religious accommodation requests. See Mot. at 5-6. This would

provide Plaintiffs with the opportunity to present evidence to verify their respective identities and

demonstrate their eligibility for a passport, which the Department is duty-bound to consider

pursuant to 22 C.F.R. §§ 51.23 and 51.60. Plaintiffs would also be able to substantiate their

religious objections.

        Plaintiffs’ opposition offers no persuasive reason as to why the Court should not grant

Defendants’ motion. They begin by mischaracterizing Defendants’ positions by arguing that the

Department has taken the position that 22 U.S.C. § 2714a(f) “mandates” the denial of passport

applications without social security number. See Opp’n at 1. However, Defendants have never

taken such a position, which is unsupported by the text of the statute. Indeed, the statute provides

that the Secretary of State is “authorized to deny” a passport application “upon receiving an

application for a passport from an individual that . . . does not include the social security account



                                                  2
          Case 1:19-cv-02316-RC Document 66 Filed 01/06/21 Page 3 of 9




number issued to that individual[.]” 22 U.S.C. § 2714a(f)(1)(A). As this Court has already noted,

this is precisely what happened here. See Carmichael v. Pompeo, Civ. A. No. 19-2316, 2020 WL

5095466, at *4 (D.D.C. Aug. 28, 2020) (concluding that the government acted within its authority

to deny passports to applicants who fail to provide their social security numbers under Section

2714a(f)(1), and to revoke passports that have been issued erroneously, under Section 2714a(f)(2)).

In any event, Defendants do not take the position that the statute mandates the results Plaintiffs

challenge in this action. To the contrary, Defendants have requested a remand to consider

Plaintiffs’ religious accommodation requests and potentially approve their passport applications.

       Plaintiffs also claim that the relief they seek “is not in the power or prerogative of the

Defendant [sic] to adjudicate.” Opp’n at 3. To the extent Plaintiffs doubt whether the Department

may accommodate Plaintiffs’ religious objections, their assertion is at odds with their complaint,

which specifically requests the Court to compel the Department “to take action to restore the

Plaintiff Carmichael’s passport . . . [and] renew the Plaintiffs’ passport[s] for which they

applied[.]” See 2d Am. Compl. ¶ 142. It stands to reason that Plaintiffs cannot reasonably ask the

Court to order the agency to take action that is otherwise unlawful. Moreover, Defendants seek a

remand to provide Plaintiffs’ requested relief, subject to Plaintiffs’ demonstration that they are

eligible for the passports they seek.      Indeed, later in their opposition, Plaintiffs appear to

acknowledge that a remand effectively would result in a favorable outcome, akin to winning

summary judgment. See Opp’n at 11. However, contrary to Plaintiffs’ assertions, a remand would

not somehow rob them of any meaningful “benefit of discovery” or “opportunity to frame the

discussion,” see Opp’n at 11, as there is little to be gained from further litigation. To be sure, the

Department has already conceded that it did not consider Plaintiffs’ religious objections in

adjudicating their passports. And, as this Court previously noted, “Plaintiffs do not cite any facts



                                                  3
          Case 1:19-cv-02316-RC Document 66 Filed 01/06/21 Page 4 of 9




suggesting that the Government instead denied and revoked their passports because of their

religious belief.” See Carmichael, 2020 WL 5095466, at *7. As discussed above, Defendants did

not consider Plaintiffs’ requests for a religious accommodation and, for substantially this reason,

Defendants now request a remand to do so.

       Further, Plaintiffs do not elaborate on what benefit discovery would provide here other

than to, in their view, “expose the extent of the Defendants’ failure to fully apply the rule of law.”

Opp’n at 12. Plaintiffs appear to seek litigation for litigation’s sake. In the circumstances

presented here, further litigation could serve only to delay the relief sought by Plaintiffs while

forcing the Court and parties to expend significant resources to potentially wind up in the same

place. For much the same reason, Plaintiffs’ argument that a remand would prejudice them by

denying them their “day in court” also misses the mark. See Opp’n at 20. Plaintiffs are currently

unable to travel as they desire due to the lack of a passport. A voluntary remand would provide

them an opportunity to remedy that harm, potentially without the need for any further litigation.

Accordingly, Plaintiffs would not be prejudiced by a voluntary remand in this action.

       Plaintiffs also argue that the Court lacks the statutory authority to remand this matter back

to the Department. But Plaintiffs confuse a remand to an executive agency with an appellate

court’s power to remand a case to a lower court under 28 U.S.C. § 2106. See Opp’n at 4. Plaintiffs

also cite 28 U.S.C. § 2112, which provides for requirements regarding the time and manner of the

submission of an administrative record in cases challenging agency action that are filed in the

courts of appeals. Id. at 5-6. Further evidencing Plaintiffs’ confusion, they point to Plaintiff

Carmichael’s prior litigation where the Federal Circuit reversed the Court of Federal Claims’

dismissal, for lack of jurisdiction, of Carmichael’s claims for military back pay and reinstatement,

and ordered the case remanded to the lower court to determine both whether the Navy failed to



                                                  4
          Case 1:19-cv-02316-RC Document 66 Filed 01/06/21 Page 5 of 9




follow its regulations at the time Carmichael similarly sought a religious accommodation, and

whether any such failure directly caused his separation from the Navy. See Carmichael v. United

States, 298 F.3d 1367, 1376 (Fed. Cir. 2002). None of these authorities precludes a remand here,

as the D.C. Circuit has made clear that “[a] district court has broad discretion to decide whether

and when to grant an agency's request for a voluntary remand.” Limnia, 857 F.3d at 381.

       Plaintiffs pivot and argue that a remand is “foreclosed” by Limnia because, in their view,

Defendants lack the requisite intent to revisit the challenged actions at issue. In Limnia, the

Department of Energy requested a remand not to reconsider the agency actions challenged in that

lawsuit (i.e., Limnia’s loan applications submitted in 2009); rather, the Department of Energy

sought a remand to review any new loan applications Limnia might choose to file in the future.

See Limnia, 857 F.3d at 387. The D.C. Circuit found that a remand was improper under those

circumstances because the Department of Energy did not intend to revisit the original application

decisions under review.     Id. at 388. The D.C. Circuit made clear that an agency “need [not]

confess error or impropriety in order to obtain a voluntary remand.” Id. at 387. Rather, at a

minimum the agency must “profess intention to reconsider, re-review, or modify the original

agency decision that is the subject of the legal challenge.” Id. Here, the Department revoked

Plaintiff Carmichael’s passport in 2019 and denied the passport renewal applications of Plaintiffs

Paskoz and Lewis in 2018 and 2019, respectively. See Rolbin Decl. ¶¶ 9, 15, & 25. These are the

decisions challenged in Plaintiffs’ complaint and are the subject of Defendants’ motion for a

voluntary remand, and, if Plaintiffs establish upon remand their eligibility for passports, their 2018

and 2019 passport applications will be granted and the revocation of Plaintiff Carmichael’s

passport will be rescinded. These circumstances militate in favor of a voluntary remand. See




                                                  5
          Case 1:19-cv-02316-RC Document 66 Filed 01/06/21 Page 6 of 9




Limnia, 857 F.3d at 386-87. Defendants do not, as Plaintiffs speculate, seek to “back the Plaintiffs

up to a time prior to their original passport issuances in 2007 and 2008.” See Opp’n at 10.

       Further, Plaintiffs are wrong that a remand is barred by Department regulations. See Opp’n

at 22 (citing 22 C.F.R. §§ 51.60(f) & 51.70(b)). This Court dismissed Plaintiffs’ Fifth Cause of

Action, which challenged these regulations as overbroad in violation of the First and Fifth

Amendments to the U.S. Constitution. See Carmichael, 2020 WL 5095466, at *9. As relevant

here, Section 51.60(f) gives the Department the authority to deny passports to those who fail to

provide their social security number in their passport applications. And Section 51.70(b)(2) states

that, where passport applications were denied or were revoked for a non-exhaustive list of reasons

(including failing to provide a social security number), the applicant does not receive an

opportunity for a hearing. Contrary to Plaintiffs’ assertions, however, neither of these provisions

constrains the Department’s discretion to reconsider its actions and potentially provide a religious

accommodation, as Plaintiffs request. Therefore, they do not preclude a voluntary remand.

       Throughout their opposition, Plaintiffs make numerous vague assertions of bad faith.

However, Plaintiffs fail to identify any specific instance regarding Defendants’ conduct that

constitutes anything close to bad faith. Rather, Plaintiffs merely repeat their claims (some of which

this Court previously has dismissed), reassert their desire to proceed to discovery, and argue that

Defendants’ motion is “frivolous” because, in their self-estimation, “there has never been a

question” as to their identities or other ineligibility considerations for passports. See Opp’n at 11.

But Plaintiffs’ argument lacks merit, because the prior issuance of a passport does not necessarily

warrant an “automatic” approval of any subsequent renewal application. While there is a separate

process for applicants who have previously been issued a passport valid for 10 years in his or her

own name (see 22 C.F.R. § 51.21(b)), no statute or regulation provides that a passport holder is



                                                  6
          Case 1:19-cv-02316-RC Document 66 Filed 01/06/21 Page 7 of 9




entitled to a passport in the future just because the Department previously issued her one. In fact,

the Department’s passport regulations require all passport authorizing officers to review each and

every “passport application and all documents, photographs and statements submitted in support

of the application in accordance with guidance issued by the Department.” See 22 C.F.R. § 51.5(b).

This necessarily includes passport renewal applications.

       Like all other passport applications, passport renewal applications must be reviewed to

ensure the identity and nationality of the applicants.      See 22 C.F.R. §§ 51.23-24 (identity

verification), 51.25 (reviewing name discrepancies), 51.40-45 (citizenship verification). What is

more, the regulations afford the Department discretion to ask for additional evidence of a passport

renewal applicant’s identity and nationality. See 22 C.F.R. §§ 51.23(c) and 51.45. Additionally,

the Department is duty-bound to determine whether applicants have other ineligibilities for a U.S.

passport. These include, among others, persons who are wanted felons and fugitives, persons who

have criminal court orders prohibiting travel, certain persons delinquent with child support

payments, certain sex offenders, and certain persons in arrears on federal taxes. See 22 C.F.R. §

51.60. In order to identify these persons, the Department receives electronic data transmissions

from various federal and state agencies, and this data is run against various data points on each

and every application. See Fultz Decl. ¶ 11. Thus, it can hardly be said that having previously

been issued a passport entitles a passport holder to future passports.

       Finally, that Plaintiffs apparently intend to press their request for money damages does not

militate against a remand. While Defendants maintain that Plaintiffs are not entitled to any money

damages based on their official capacity claims in this litigation, such issues would be more

efficiently resolved after the gravamen of Plaintiffs’ claims are resolved. The approach advocated

by Defendants makes sense because it would permit the Department to consider whether it may



                                                 7
            Case 1:19-cv-02316-RC Document 66 Filed 01/06/21 Page 8 of 9




accommodate Plaintiff’s religious objections without “wasting the courts’ and the parties’

resources reviewing a record that both sides acknowledge to be . . . incomplete.” Ethyl Corp. v.

Browner, 989 F.2d 522, 524 (D.C. Cir. 1993). If Plaintiffs are dissatisfied with the outcomes on

remand, they will be free to continue to press their claims.

   II.      THE COURT SHOULD TEMPORARILY STAY PROCEEDINGS TO
            PERMIT A REASONABLE AMOUNT OF TIME TO PERMIT A DECISION
            ON REMAND.

         Plaintiffs’ opposition does not dispute that a stay would be appropriate if the Court were to

grant Defendants’ motion for a voluntary remand. Indeed, a stay of proceedings is usually

appropriate while the case is remanded to the agency. See Code v. McHugh, 139 F. Supp. 3d 465,

466 (D.D.C. 2015). Therefore, the Court should temporarily stay these proceedings during the

remand period in order to streamline this litigation.

                                          CONCLUSION

         For these reasons and those in Defendants’ motion, Defendants respectfully request that

the Court grant Defendants’ motion, remand the passport renewal and revocation actions to the

Department, and stay these proceedings for 90 days to permit that reconsideration to conclude.

Dated January 6, 2021                   Respectfully submitted,

                                        MICHAEL R. SHERWIN
                                        Acting United States Attorney

                                        BRIAN P. HUDAK
                                        Acting Chief, Civil Division

                                        /s/ Christopher C. Hair
                                        CHRISTOPHER C. HAIR, PA Bar No. 306656
                                        Assistant United States Attorney
                                        555 Fourth Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-2541
                                        Christopher.Hair@usdoj.gov
                                        Counsel for Defendants

                                                  8
          Case 1:19-cv-02316-RC Document 66 Filed 01/06/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of January, 2021, I will cause Defendants’ Reply In

Support of Motion for a Voluntary Remand to be served on pro se Plaintiffs David Carmichael,

William Mitchell Pakosz, and Lawrence Donald Lewis, via U.S. Mail with pre-paid postage,

addressed as follows:

       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, VA 23664

       William Mitchell Pakosz
       P.O. Box 25
       Matteson, IL 60443

       Lawrence Donald Lewis
       966 Bourbon Lane
       Nordman, ID 83848

                                           /s/ Christopher C. Hair
                                           CHRISTOPHER C. HAIR
                                           Assistant United States Attorney
